Amestoy, CJ.,
dissenting. I respectfully dissent. As explained more fully in my dissent to the Court’s decision in State v. Lussier, 171 Vt. _, 757 A.2d 1017 (2000), I believe that the Legislature could, and did, exclude the validity of the underlying motor-vehicle stop from consideration in a civil suspension proceeding. The majority’s revision of the statute is even more pronounced in this case, where Nickerson based his defense on an invalid arrest allegedly outside the arresting officer’s territorial jurisdiction. How this constitutes the equivalent of a claim that the officer lacked “reasonable grounds to believe the person was operating ... a vehicle in violation of section 1201,” 23 V.S.A. § 1205(h)(1), is beyond my understanding, where defendant was apparently so inebriated that he was unable to drive his vehicle past the Derby, Vermont, customs station.
This Court has previously recognized that the purpose of a summary civil suspension is to protect the “public safety by quickly removing potentially dangerous drivers from the roads.” State v. Strong, 158 Vt. 56, 61, 605 A.2d 510, 513 (1992). Today’s decision compromises that legislative objective, without advancing privacy interests which are fully protected by constitutional safeguards in any corollary criminal proceeding. As an exercise in statutory construction, the majority analysis is merely unsupported. As a pronouncement of constitutional principle, it suffers from a more serious failing; it is unsound. I am authorized to state that Justice Skoglund joins in this dissent.